SENTENCIA
Recurren ante nos los demandantes recurrentes del epí-grafe de aquella parte de la sentencia del foro de instancia que declaró sin lugar su demanda en daños y perjuicios con respecto al Estado Libre Asociado de Puerto Rico.
Estudiados y analizados los autos, así como los alegatos de las partes, se dicta sentencia para modificar la dictada por el foro de instancia. En las circunstancias de este caso, el Estado debe responder como cocausante por los daños sufridos por los demandantes. Por ello se dispone que el Estado Libre Asociado es deudor solidario de la indemni-zación impuesta por el foro de instancia en su sentencia, excepto en el pago de los honorarios de abogado.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió una opinión de conformidad y concurrente. La Juez Asociada Señora Naveira de Rodón está conforme con la sentencia. El Juez Asociado Señor Hernández Denton está conforme con la sentencia y se une a las partes I y II de la opinión del Juez Asociado Señor Fuster Berlingeri. El Juez Asociado Señor Alonso Alonso emitió una opinión de con-formidad y concurrente, a la cual se une el Juez Asociado Señor Rebollo López. El Juez Asociado Señor Fuster Ber-*396lingeri disintió con una opinión escrita, a la cual se unió el Juez Presidente Señor Andréu García.
(.Fdo.) Francisco R. Agrait Liado Secretario General
— O —